DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/24/2021 is acknowledged.
Claims 20-33 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.
Response to Amendment
Claims 1-33 are currently pending.  Claims 20-33 are withdrawn from consideration as being drawn to a nonelected invention.  In response to the Office Action mailed 9/01/2021 applicant amended claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 12-13, 15 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150151613 A1 to Weng.
Regarding Claim 1.  Weng discloses a method for electrically controlling a privacy glazing structure comprising: applying an electrical drive signal to a privacy glazing structure by a driver (para 9), the electrical drive signal having a first drive parameter and the first drive parameter having a first value (para 15-16); applying an electrical sensing pulse to the privacy glazing structure by the driver (para 11) and measuring an electrical response of the privacy glazing structure in response to the electrical sensing pulse (para 13); characterizing one or more parameters of the privacy glazing structure based on the measured response to the electrical sensing pulse (para 13); determining if the one or more parameters characterized in response to the electrical sensing pulse are different from a corresponding one or more parameters characterized at a previous time by more than a threshold amount (para 15-16); and if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount, adjusting the first drive parameter to a second value different value than the first value (para 15-22). 
Regarding Claim 2.  Weng further discloses adjusting the first drive parameter comprises at least one of: referencing a database relating values of the one or more parameters characterized in response to the electrical sensing pulse to corresponding values for the first drive parameter; adjusting the first value of the first drive parameter by an amount based on a magnitude change between the one or more parameters characterized in response to the electrical sensing pulse and the corresponding one or more parameters characterized at the previous time; or adjusting the first value of the first drive parameter by an amount proportional to the change 
Regarding Claim 7.  Weng further discloses the electrical drive signal comprises a plurality of drive parameters, and further comprising, if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount, adjusting a value of a second of the plurality of drive parameters (para 15-22). 
Regarding Claim 8.  Weng further discloses the first drive parameter comprises a voltage, a waveform shape, a waveform frequency, a maximum current, a duty cycle, an average current, an RMS current, or a slew rate (para 12-14). 
Regarding Claim 12.  Weng further discloses the measured response comprises a measure of a voltage across the privacy glazing structure over time and/or a current through the privacy glazing structure over time (para 15-22). 
Regarding Claim 13.  Weng further discloses the measured response comprises an averaged and/or filtered measured response based on a plurality of measured responses captured at a plurality of times (para 15-22). 
Regarding Claim 15.  Weng further discloses characterizing one or more parameters of the privacy glazing structure comprises characterizing the one or more parameters by the driver; comparing the one or more parameters comprises comparing the one or more parameters by the driver; and determining if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount comprises determining by the driver if the one or more parameters characterized in response to the electrical sensing pulse are different from the 
Regarding Claim 18.  Weng further discloses subsequent to adjusting the first drive parameter to the second value, applying the electrical drive signal to the privacy glazing structure using the electrical drive signal with the first drive parameter having the second value (para 15-16). 
Regarding Claim 19.  Weng further discloses the electrical sensing pulse applied to the privacy glazing structure is different than the electrical drive signal (para 16). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150151613 A1 to Weng as applied to claim 2 in view of US 20120218175 A1 to Uemura et al.
Regarding Claim 3.  As stated above Weng discloses all the limitations of base claim 2.
Weng does not specifically disclose determining if the one or more parameters characterized in response to the electrical sensing pulse are representative of aging; and wherein if the one or more parameters are representative of aging, adjusting the first drive parameter to a second value different value than the first value comprises applying a predetermined adjustment corresponding to aging.
However, Uemura discloses determining if the one or more parameters characterized in response to the electrical sensing pulse are representative of aging; and wherein if the one or more parameters are representative of aging, adjusting the first drive parameter to a second value different value than the first value comprises applying a predetermined adjustment corresponding to aging (para 6).  To improve response due to aging or temperature.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include determining if the one or more parameters characterized in response to the electrical sensing pulse are representative of aging; and wherein if the one or more parameters are representative of aging, adjusting the first drive parameter to a second value different value than the first value comprises applying a predetermined adjustment corresponding to aging.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150151613 A1 to Weng as applied to claim 1 in view of US 20120218175 A1 to Uemura et al.
Regarding Claim 4.  As stated above Weng discloses all the limitations of base claim 1.
Weng does not specifically disclose applying the electrical sensing pulse to the privacy glazing structure comprises applying the electrical sensing pulse to the privacy glazing structure when the privacy glazing structure is at a different temperature than the privacy glazing structure was at when the one or more parameters characterized at the previous time were generated.
However, Uemura discloses applying the electrical sensing pulse to the privacy glazing structure comprises applying the electrical sensing pulse to the privacy glazing structure when the privacy glazing structure is at a different temperature than the privacy glazing structure was at when the one or more parameters characterized at the previous time were generated (para 6).  To improve response due to aging or temperature.  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include applying the electrical sensing pulse to the privacy glazing structure comprises applying the electrical sensing pulse to the privacy glazing structure when the privacy glazing structure is at a different temperature than the privacy glazing structure was at when the one or more parameters characterized at the previous time were generated.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150151613 A1 to Weng as applied to claim 1 in view of US 20210208436 A1 to Wang et al.
Regarding Claim 9.  As stated above Weng discloses all the limitations of base claim 1.
Weng does not specifically disclose the drive signal comprises a pulse-width modulated square wave, and wherein the first drive parameter comprises a rail voltage or a set voltage.
However, Wang discloses the drive signal comprises a pulse-width modulated square wave, and wherein the first drive parameter comprises a rail voltage or a set voltage (see at least Fig. 4B).  Applying a known technique to a known device (method, or product) ready for 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include the drive signal comprises a pulse-width modulated square wave, and wherein the first drive parameter comprises a rail voltage or a set voltage.
 Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150151613 A1 to Weng as applied to claim 1 in view of US 20170152702 A1 to Chang et al.
Regarding Claim 10.  As stated above Weng discloses all the limitations of base claim 1.
Weng does not specifically disclose the privacy glazing structure comprises a pair of electrode layers bounding an electrically controllable optically active material, and applying the electrical drive signal to the privacy glazing structure comprises applying the electrical drive signal to the pair of electrode layers.
However, Chang discloses the privacy glazing structure comprises a pair of electrode layers (Fig. 1 first transparent conductive layer 3, and second transparent conductive layer 4) bounding an electrically controllable optically active material (Fig. 1 polymer dispersed liquid crystal (PDLC) layer 5), and applying the electrical drive signal to the privacy glazing structure comprises applying the electrical drive signal to the pair of electrode layers (para 42).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  

Regarding Claim 11.  Chang further discloses the electrically controllable optically active material is a liquid crystal material (Fig. 1 polymer dispersed liquid crystal (PDLC) layer 5). 

 Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150151613 A1 to Weng as applied to claim 1 in view of US 20200057346 A1 to Zedlitz et al.
Regarding Claim 16.  As stated above Weng discloses all the limitations of base claim 1.
Weng does not specifically disclose characterizing one or more parameters of the privacy glazing structure comprises communicating the one or more parameters to a remote location and characterizing the one or more parameters at the remote location; comparing the one or more parameters comprises comparing the one or more parameters at the remote location; and determining if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount comprises determining, at the remote location, if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the 
However, Zedlitz discloses characterizing one or more parameters of the privacy glazing structure comprises communicating the one or more parameters to a remote location and characterizing the one or more parameters at the remote location; comparing the one or more parameters comprises comparing the one or more parameters at the remote location; and determining if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount comprises determining, at the remote location, if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount; and wherein the remote location communicates with the driver over a network (para 16).  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include characterizing one or more parameters of the privacy glazing structure comprises communicating the one or more parameters to a remote location and characterizing the one or more parameters at the remote location; comparing the one or more parameters comprises comparing the one or more parameters at the remote location; and determining if the one or more parameters characterized in response to the electrical sensing pulse are different from the corresponding one or more parameters characterized at the previous time by more than the threshold amount comprises determining, at the remote location, if the one 
Regarding Claim 17.  Zedlitz further discloses the driver is electrically coupled between a power source and the privacy glazing structure and contains a processor, a non-transitory computer-readable medium, and electrical circuitry, the non-transitory computer-readable medium comprising instructions configured to cause the processor to control the electrical circuitry to apply the electrical drive signal to the privacy structure (para 30). 
Allowable Subject Matter
Claims 5-6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record does not disclose all the limitations of independent claim 1.  Specifically, Applicant argues that the prior art fails to disclose “applying an electrical sensing pulse to the privacy glazing structure by the driver and measuring an electrical response of the privacy glazing structure in response to the electrical sensing pulse.”
Applicant’s arguments are not persuasive.  Weng teaches two different sensor modules electrically connected to a control module, wherein at least one of the modules includes an analog to digital converter also electrically connected to the control module.  From the signals .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871